

AGREEMENT BETWEEN PARTIES
 
This AGREEMENT BETWEEN PARTIES (this "Agreement"), dated as of this 5th day of
August, 2005, is made by and among DEBORAH CHRISTEN CORPORATION, a Delaware
corporation (“DCC” or “Licensor”) and SHELLS SEAFOOD RESTAURANTS, INC., a
Florida corporation (“SSRI” or “Licensee”) (together hereinafter referred to as
the “Parties” and, individually, as a “Party”).
 
RECITALS
 
WHEREAS, pursuant to an Assignment of Assets dated July 15, 1992, between John
Christen Corporation (“Assignor”) and DCC (the “Assignment of Assets”), DCC
became the assignee of certain service marks licensed under an Agreement for
Licensing of Service Marks dated January 1, 1992 (the “Agreement for Licensing
of Service Marks”) between Shells, Inc. and Assignor, and, as assignee, DCC
obtained, inter alia, all the rights to use the service marks “Shells” and
“Shells Seafood, Shellfish & Whatnot” (the “Service Marks”) for the operation of
restaurants in specified trade areas for a period of ninety-nine years,
including the operation of a restaurant in the trade area as set forth on the
attached Exhibit A (the “Carrollwood Trade Area”);
 
WHEREAS, in addition, pursuant to the Assignment of Assets, DCC acquired all
rights to sublicense the Service Marks in the Carrollwood Trade Area to Shells
of Carrollwood Village, Inc. (the “Sublicense Agreement”);
 
 WHEREAS, on May 14, 1993, SSRI and Shells, Inc. entered into an Asset Purchase
Agreement whereby SSRI acquired the assets of Shells, Inc., including the
Service Marks and other proprietary information, and, subsequently, entered into
a Management and License Agreement dated July 29, 1993, between SSRI and Shells
of Carrollwood Village, Inc. (“Carrollwood Village”), as amended by an Amendment
to the Management and License Agreement dated July 29, 1993 and a Second
Amendment to Management and License Agreement dated October 4, 2001 (together,
the “Management Agreement”), whereby SSRI agreed to provide management services
and proprietary rights to Carrollwood Village for use in its restaurant located
in the Carrollwood Trade Area (the “Carrollwood Store”); and
 
WHEREAS, DCC and SSRI desire to enter into an agreement, to be effective upon
the occurrence of specific conditions precedent, whereby DCC shall license to
SSRI use of the Service Marks in the Carrollwood Trade Area.
 
NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
below, the receipt, adequacy and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:
 

--------------------------------------------------------------------------------




ARTICLE 1
LICENSE


1.1 License. DCC hereby grants to Licensee the exclusive right to use the
Service Marks in connection with Licensee’s operation of one or multiple
restaurants in the portion of the Carrollwood Trade Area set forth in Exhibit B
(the “Limited Carrollwood Trade Area”) under the terms and conditions of this
Agreement. Licensee shall have the right to use the Services Marks in the
Limited Carrollwood Trade Area to, open one or more restaurants in the Limited
Carrollwood Trade Area and to sublicense the use of the Service Marks to third
parties in the Limited Carrollwood Trade Area. Subsequent to opening a
restaurant in the Limited Carrollwood Trade Area depicted in Exhibit B, Licensee
shall have the rights as set forth in this Section 1.1 to open additional
restaurants and to sublicense the use of the Service Marks to third parties
within the Carrollwood Trade Area; provided, however, that SSRI shall be
required to obtain DCC’s prior written approval, which approval may be withheld
in DCC’s sole discretion only in the event SSRI desires to open a restaurant
within the South Tampa Trade Area and the North Tampa Trade Area as set forth in
Exhibit C which trade areas overlap and extend into the Carrollwood Trade Area.
 
1.2 Term. The initial term of this Agreement shall be deemed to have commenced
on the date of this Agreement and shall continue for as long as Licensee owns
and operates restaurants in the Carrollwood Trade Area, unless terminated
earlier pursuant to Article 3.
 
1.3 Effective Date. The License granted in Sections 1.1 and 1.2 shall become
effective on the Effective Date (as defined in Section 7 of this Agreement).


 
ARTICLE 2
LICENSE FEE


2.1 License Fee. DCC shall be entitled to receive from SSRI and SSRI shall be
obligated to pay to DCC on or before the 15th day immediately following the end
of the prior month a fee in the amount of two percent (2%) of the gross receipts
of each Shells Seafood Restaurant operated or sublicensed by SSRI within any
portion of the Carrollwood Trade Area. For purposes of determining gross
receipts for this Section 2.1, gross receipts shall be calculated in the same
manner as gross receipts are calculated for the following sublicensees of DCC:
Shells of Sarasota South, Inc., and Shells of North Tampa, Inc. In the event
that both Shells of Sarasota South, Inc., and Shells of North Tampa, Inc. cease
to operate, gross receipts shall continue to be calculated in the same manner as
previously calculated by Shells of Sarasota South, Inc., and Shells of North
Tampa, Inc.
 
ARTICLE 3
USE OF SERVICE MARKS


3.1 SSRI agrees to use the Service Marks in the Carrollwood Trade Area only in
connection with the operation or sublicensing of Shells Seafood restaurants.
 
 

--------------------------------------------------------------------------------


3.2 The foundation of the value of the Service Marks is the establishment and
maintenance of a reputation among the public for the operation of high quality
restaurants. A fundamental requirement of this license is adherence by SSRI to
the Shells Seafood restaurants’ standards and policies, as such may be amended
and revised during the term of this Agreement, providing for the uniform
operation of all restaurants licensing the Service Marks. Compliance by SSRI
with the foregoing standards and policies in conjunction with the use of the
Service Marks provides the basis for the wide public acceptance of the Service
Marks and its valuable goodwill. Adherence by SSRI to all aspects of the
standards and policies for the uniform operation of the Shells Seafood
restaurants is required at all times.
 
3.3 DCC shall have the right at any time, and from time to time, to have its
representatives enter the premises of any Shells Seafood restaurant in the
Carrollwood Trade Area, with 48 hours notice, and to confer with Licensee’s
employees and customers, for the purpose of inspecting the use of the Service
Marks to determine whether Licensee is in compliance with the terms and
conditions contained in this Agreement.
 
ARTICLE 4
TERMINATION


4.1 Termination by DCC. DCC shall have the right to terminate this Agreement in
the event that SSRI fails to cure any default described below within thirty (30)
days of the receipt of written notice by SSRI from DCC stating the reason for
such default:
 
(a) in the event of any breach or default of any of the provisions of this
Agreement; including but not limited to, failure to pay the License Fee as when
due pursuant to the terms of this Agreement;
 


(b) in the event SSRI or a sublicense of SSRI ceases to own and operate a
restaurant in the Carrollwood Trade Area for any reason other than a Casualty
Loss event as described in Section 4.3 of this Agreement; and


(c) in the event of liquidation of assets as a result of bankruptcy proceedings
against SSRI.


4.2 Termination by SSRI. SSRI shall have the right to terminate this Agreement
in the event that DCC fails to cure any default described below within thirty
(30) days of the receipt of written notice by DCC from SSRI stating the reason
for such default:


(a) in the event of any breach or default of any of the provisions of this
Agreement by DCC.





4.3  
Casualty Loss. In the event that SSRI is rendered unable, wholly or in part, by
a Casualty Loss (as defined here in this Section 4.3), to carry out its
obligations under this Agreement to open and operate a restaurant in the
Carrollwood trade Area, and provided that SSRI provides DCC with written notice
that a Casualty Loss event has occurred and SSRI continues to remit a license
fee in an amount set forth in Exhibit D or, if after December 31, 2006, a
license fee equivalent to that remitted applicable to the same fiscal month of
the previous year, then such cause shall be remedied as soon as possible within
commercially reasonable standards. All license fees shall be payable at the
times stated in Section 2.1. The term “Casualty Loss” as used herein shall mean
any cause or causes not reasonably within control of SSRI including, but not
limited to, acts of God; acts of the public enemy; wars; strikes, lockouts or
differences with workmen; lightning; earthquakes; fires; storms; floods;
washouts; civil disturbances; and explosions.




--------------------------------------------------------------------------------



 
4.4
In the event that a Shells Seafood Restaurant is not open in the Carrollwood
Trade Area due to a Casualty Loss, the license held by DCC in the Carrollwood
Trade Area shall not terminate.



ARTICLE 5
RELATIONSHIP OF THE PARTIES


5.1 Relationship of the Parties. Neither Party shall represent or hold itself
out as, an agent, legal representative, partner, employee or servant of the
other Party for any purpose whatsoever. Neither Party is authorized to make any
contract, agreement, warranty or representation on behalf of the other or to
create any obligation, express or implied, on behalf of the other.
 
ARTICLE 6
CONFIDENTIALITY


6.1 Confidentiality. This Agreement is to remain confidential. The existence,
terms and conditions of this Agreement shall be kept strictly confidential by
the Parties, except as necessary: (i) to comply with an order of a court of
competent jurisdiction; (ii) to enforce any terms of this Agreement by legal
process, (iii) to comply with any governmental reporting obligations, or (iv) to
discuss with legal and business advisors and other licensees.
 


ARTICLE 7
CONDITION PRECEDENT OF EFFECTIVE DATE
7.1 Condition Precedent to Effective Date. The transaction contemplated by this
Agreement shall become effective on the date upon which the conditions set forth
in Section 7.1(a) have been satisfied (the “Effective Date”):


(a) Upon the earlier to occur of either:



     
(i)
Execution of written agreements between DCC and Carrollwood Village and SSRI and
Carrollwood Village by which Carrollwood Village agrees to abandon or terminate
the Sublicense Agreement and the Management Agreement; or




--------------------------------------------------------------------------------



 
(ii)
Receipt by SSRI of a written declaration by DCC representing that Carrollwood
Village has defaulted under the terms of the Sublicense Agreement and that any
cure period available under the terms of the Sublicense Agreement for cure of
default has expired;



7.2 Deadline for Opening of Restaurant; Extension of Time. SSRI shall use its
best commercial efforts to open a Shells Seafood restaurant in the Limited
Carrollwood Trade Area by October 1, 2005. If SSRI fails to open a Shells
Seafood restaurant by such date, DCC will allow an extension of three (3) months
from October 1, 2005, for the opening of a restaurant (the “Extension Period”).
SSRI, as successor to Shells, Inc., agrees that SSRI will not exercise its
rights under paragraph 16(g) of the Agreement for Licensing of Service Marks to
declare DCC in default due to failure to maintain the operation of a restaurant
in the Carrollwood Trade Area. If SSRI fails to open a Shells Seafood restaurant
by the end of the Extension Period, DCC will grant SSRI additional three month
extension periods (“Additional Extension Periods”). However, commencing April 1,
2006, and on the first (1st) day of each month thereafter, SSRI shall pay to DCC
a license fee in the amount set forth in Exhibit D until a Shells Seafood
Restaurant is opened in the Limited Carrollwood Trade Area. All license fees
shall be payable at the times stated in Section 2.1. In the event no Shells
Seafood Restaurant is opened in the Limited Carrollwood Trade Area by December
31, 2006 (the “Termination Date”), SSRI shall have no further rights under this
Agreement. During the term of all extension periods and for a period of twelve
(12) months after the Termination Date, SSRI shall not exercise its right to
declare DCC in default due to failure to maintain the operation of a restaurant
in the Carrollwood Trade Area.


7.3 Failure of Agreement to Become Effective. In the event that the conditions
precedent set forth in Section 7.1 (a) have not been satisfied by the end of the
Extension Period or any Additional Extension Period granted by DCC, this
Agreement shall not become effective and shall be declared null and void, except
that the license held by DCC for the Carrollwood Trade Area shall not terminate
due to the lack of a Shells Seafood Restaurant being opened in the Carrollwood
Trade Area, unless DCC fails to operate or license a Shells Seafood Restaurant
in the Carrollwood Trade Area for a period of twelve (12) months following the
end of the Extension Period or any Additional Extension Period granted to SSRI.


ARTICLE 8
MISCELLANEOUS
 
8.1 Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
 
8.2 Notices. All notices, requests, demands, consents or other communications
provided for in or to be given under this Agreement shall be in writing and
shall be given by personal service, by prepaid registered or certified airmail
(return receipt requested), by prepaid overnight air courier, or by telex or
facsimile transmission, to the respective parties at the following addresses:
 

--------------------------------------------------------------------------------




 
If to SSRI:
Shells Seafood Restaurants, Inc.
Attention: Warren Nelson
16313 North Dale Mabry, Suite 100
Tampa, Florida 33618


with a copy to:
R. Alan Higbee, Esq.
Fowler White Boggs Banker P.A.
501 E. Kennedy Blvd., Suite 1700
Tampa, Florida 33602
Telephone: 813-228-7411
Facsimile: 813-228-9401


If to DCC:
Deborah Christen Corporation
Attention: Deborah Christen
3527 Heards Ferry Drive
Tampa, Florida 33618
 
with a copy to:
Jacqueline B. Whatley, Esquire
Gibbons, Tucker, Miller, Whatley & Stein, P.A.
101 East Kennedy Boulevard, Suite 2190
Tampa, Florida 33602-3664
Telephone: (813) 228-7841
Facsimile: (813) 228-7848


Notices shall be deemed given and shall become effective (i) upon receipt if
delivered in person or by facsimile or telex (as conclusively evidenced in the
case of notice by telex by confirmed delivery of a telex copy by an overnight
carrier), (ii) three days after having been delivered to an overnight air
courier, or (iii) five days after having been deposited in the mails as prepaid
registered or certified matter. Any Party may by notice to the others designate
a new address for notices.
 
8.3 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.
 
8.4 Binding Effect; Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective and successors and
permitted assigns.
 
8.5 The parties agree that time shall be of the essence of this Agreement.
 

--------------------------------------------------------------------------------


8.6 Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of all the parties.
 
8.7 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida. Each Party hereto
irrevocably submits to the exclusive jurisdiction of the courts located in
Hillsborough County, Florida. 
 
8.8 Supercedes Other Agreements. To the extent that anything contained herein is
inconsistent with the terms of any other agreements entered into between the
Parties, this Agreement shall supersede and control such other agreements and to
the extent inconsistent shall constitute an amendment to the other agreements.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
SHELLS SEAFOOD RESTAURANTS, INC.


By: /s/ Warren R. Nelson                 
Name: Warren R. Nelson
Title: Executive Vice President





DEBORAH CHRISTEN CORPORATION


By: /s/ Deborah Christen                 
Name: Deborah Christen
Title: President


--------------------------------------------------------------------------------



EXHIBIT A


CARROLLWOOD TRADE AREA



“A circular area having a diameter 20 miles long and having as the midpoint of
its diameter the business premises located at 14380 North Dale Mabry Highway,
Tampa, Florida.”
 


--------------------------------------------------------------------------------



EXHIBIT B

LIMITED CARROLLWOOD TRADE AREA



Property lying within an area bounded by Van Dyke on the North, Busch Boulevard
on the South, North Dale Mabry on the East, and Sheldon Road north along Gunn
Highway on the West AND any property which may be accessed via private ingress
and egress to and from Van Dyke, Busch Boulevard, North Dale Mabry and Sheldon
Road.

 


--------------------------------------------------------------------------------


 
EXHIBIT C


NORTH TAMPA TRADE AREA


A circular area having a diameter 20 miles long and having as the MIDPOINT OF
ITS DIAMETER the business premises located at 11010 North 30th Street, Tampa,
Florida.



SOUTH TAMPA TRADE AREA


A circular area having a diameter 20 miles long and having as the MIDPOINT OF
ITS DIAMETER the business premises located at 202 South Dale Mabry Highway,
Tampa, Florida.


--------------------------------------------------------------------------------


 
Exhibit D
Shells of Carrollwood Village Inc.
Calculation of Monthly License Fees for
April 2006 to December 2006

 

 
Sales Derived
 
2% License
Month
From
Sales
Fee
Apr-06
Apr-05
137,664
$ 2,753
May-06
May-05
140,007
$ 2,800
Jun-06
Jun-05
166,166
$ 3,323
Jul-06
Jul-04
124,792
$ 2,496
Aug-06
Aug-04
119,987
$ 2,400
Sep-06
Sep-04
120,027
$ 2,401
Oct-06
Oct-04
107,407
$ 2,148
Nov-06
Nov-04
129,511
$ 2,590
Dec-06
Dec-04
133,258
$ 2,665


